DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “set of tool fixing members” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with “communication mechanism” in claim 1 at line 5 and “intubation tool fixing mechanism” in claim 1 at line 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
The term "generally" in claim 2 at line 2 is a relative term which renders the claim indefinite.  The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9-10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boedecker et al (U.S. Patent Pub. 2006/0004260A1).
Boedecker teaches an intubation tube accessory for use in combination with an intubation tool (endotracheal video device).  Specifically in regards to claim 1, Boedecker recites an intubation accessory (endotracheal device 14) comprising an illumination member (distal end of light guiding cable 46); an imaging device (distal end of image guiding cable 44, cable 44 that 
In regards to claim 2, as best understood, Boedecker recites wherein the intubation tool fixing mechanism (coupling element 64 having stems 56,60) comprises a generally cylindrical shape (stems 56,60) (Fig. 4; and Page 5 Para. [0061]).
In regards to claim 3, Boedecker recites wherein the intubation tool fixing mechanism (coupling element 64 having stems 56,60) comprises at least one outwardly extending projection (stems 56,60) (Fig. 4).
In regards to claim 9, Boedecker recites wherein the imaging device (distal end of image guiding cable 44, cable 44 that connects to camera) includes a video camera (Page 3 Para. [0034], Page 4 Para.[0054],  [0055], [0057]-[0058]). 
In regards to claim 10
In regards to claim 12, Boedecker recites a fiber optic tube configured to be attachable to the intubation tool (laryngoscope 10) and to communicate with imaging capture device (image guide cable 44) (Page 4 Para. [0056]-[0058]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Boedecker in view of Soloway (U.S. Patent No. 4565187).
Boedecker as recited above teaches an intubation tube accessory for use in combination with an intubation tool that has an imaging device, illuminating device, a communication mechanism, and a fixing mechanism.  However, Boedecker is silent as to the fixing mechanism being threaded.  Soloway teaches an intubation tube accessory for use in combination with an intubation tool (laryngoscope).  Specifically in regards to claim 4, Soloway recites wherein the intubation tool fixing mechanism comprises a threaded portion (Soloway recites wherein the flexible light emitting tube 20a is affixed to the handle 14a by means of threads 23.) (Fig. 1; and Col. 3 lines 13-16).  It would have been obvious to one having ordinary skill in the art at the time of filing to modify the apparatus of Boedecker by making the fixing mechanism threaded in view of Soloway as a more secure means to  connect the accessory to the tool.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Boedecker in view of Heine et al (U.S. Patent No. 6666819B2).
Boedecker as recited above teaches an intubation tube accessory for use in combination with an intubation tool that has an imaging device, illuminating device, a communication mechanism, and a fixing mechanism.  However, Boedecker is silent as to the fixing mechanism having a spring.  Heine teaches an intubation tube accessory for use in combination with an intubation tool (laryngoscope).  Specifically in regards to claim 5, Heine recites wherein the intubation tool fixing mechanism comprises at least one spring (17) (Heine’s recites that the spring locking mechanism is part of the handle instead of the light guide tube 4 however, one of ordinary skill in the art would realize that the rearrangement of the locking mechanism from the handle to the tube would involve only routine skill.) (Fig. 11a-11d; and Col. 6 lines 34-43).  It would have been obvious to one having ordinary skill in the art at the time of filing to modify the apparatus of Boedecker by adding spring to the fixing mechanism in view of Heines in order to allow for another means to fix the accessory to the tool without the need for visual confirmation.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Boedecker in view of Telfair et al (U.S. Patent Pub. 2008/0108981A1).
Boedecker as recited above teaches an intubation tube accessory for use in combination with an intubation tool that has an imaging device, illuminating device, a communication mechanism, and a fixing mechanism.  In regards to claim 6, Boedecker recites an intubation tool fixing mechanism (coupling 64 having stems 56,60) (Fig. 4).  However, Boedecker is silent as to the fixing mechanism having a foam sleeve.  Telfair in regards to claim 6, recites wherein the .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Boedecker in view of Perry et al (U.S. Patent Pub. 20030007739A1).
Boedecker as recited above teaches an intubation tube accessory for use in combination with an intubation tool that has an imaging device, illuminating device, a communication mechanism, and a fixing mechanism.  In regards to claim 7, Boedecker recites an intubation tool fixing mechanism (coupler 64) (Fig. 4).  However, Boedecker is silent as to the fixing mechanism being a set of mechanisms.  Perry in regards to claim 7, recites wherein fixing mechanism (coupler) comprises a set of tool fixing members (Page 2 Para. [0015] and Page 4-5 Para. [0044]).  It would have been obvious to one having ordinary skill in the art at the time of filing to modify the apparatus of Boedecker by adding a set of fixing mechanisms in view of Perry in order to be able to  couple the accessory to various types of cables as needed (Page 2 Para. [0015]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Boedecker in view of Glassenberg et al (U.S. Patent Pub 20070049794A1).
Boedecker as recited above teaches an intubation tube accessory for use in combination with an intubation tool that has an imaging device, illuminating device, a communication claim 8, Glassenberg recites further comprising a carbon dioxide sensor (28) (Fig. 8; and Page 8 Para. [0086]).  It would have been obvious to one having ordinary skill in the art at the time of filing to modify the apparatus of Boedecker by adding a carbon dioxide sensor in view of Glassenberg in order to detect when the patient is breathing (Page 8 Para. [0086]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Boedecker in view of Boedecker.
Boedecker as recited above in one embodiment teaches an intubation tube accessory for use in combination with an intubation tool that has an imaging device, illuminating device, a communication mechanism, and a fixing mechanism.  However, that embodiment of Boedecker is silent as to the communication mechanism being wireless.  In regards to claim 11, in a separate embodiment Boedecker recites wherein the communication mechanism includes a wireless communication system (Page 6 Para. [0084]).  It would have been obvious to one having ordinary skill in the art at the time of filing to modify the apparatus of Boedecker by combining the embodiments found in Boedecker in order to allow for remote viewing of the intubation procedure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent No 5251613 to Adair, U.S. Patent Pub. 20030088156A1 to Berci et al, and U.S. Patent Pub. 20140275778A1 to Gunday et al were considered in regards to the claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775